As I understand the appellee's evidence, it warrants a jury to find therefrom: (1) She was required to and did work continuously for more than eleven hours daily, except when occasionally she, at her request, was permitted to leave the building during working hours for a short time; (2) the shelf on which she was compelled daily to place twelve-pound packages was higher than her head; (3) the long hours of work coupled with the daily lifting of the twelve-pound packages to a shelf above her head so weakened her physically that her attempt to lift the last of the twelve-pound packages caused the injury of which she complains.
She did not in my opinion assume the risk of the appellant's negligence, if any, in this connection by continuing at work after its superintendent had declined to permit her to place the packages on a lower shelf or to furnish her with help to so do.
I am of the opinion, therefore, that the case was one for the jury and that the court below committed no error in refusing to grant the appellant's request for a directed verdict.
Justice Ethridge is of the same opinion. *Page 130